Exhibit 99.1 Unaudited Pro Forma Condensed Combined Financial Information The following unaudited pro forma condensed combined statements of operations for the three months ended March 31, 2014 and the year ended December 31, 2013 combine the historical consolidated statements of operations of Gray and Hoak, giving effect to the Hoak Acquisition as if it had occurred on January 1, 2013. The following unaudited pro forma condensed combined financial information is based on Gray’s and Hoak’s respective historical consolidated financial statements, each of which has previously been filed with the Securities and Exchange Commission (the “SEC”). The historical consolidated financial statements of Hoak include the results of operations of certain television stations that were divested to parties other than Gray and certain television stations owned by Parker which were included in the historical consolidated financial statements of Hoak due to Parker being a variable interest entity (“VIE”) of Hoak, under generally accepted accounting principles (“GAAP”). Parker is not a VIE of Gray under GAAP and accordingly, Parker’s financial results are not consolidated with Gray’s . The stations divested by Hoak to parties other than Gray and those stations owned by Parker whose financial results are not consolidated with those of Gray in accordance with GAAP are collectively referred to as the “Divested Stations”. The Divested Stations serve the Panama City, Florida; Grand Junction, Colorado; Fargo/Valley City, North Dakota and Monroe/El Dorado, Louisiana markets. The following unaudited pro forma condensed combined financial information was prepared using the acquisition method of accounting, with Gray considered the acquiror of Hoak. Under the acquisition method of accounting, the purchase price is allocated to the underlying tangible and intangible assets acquired and liabilities assumed based on their respective fair values at the date of acquisition, with any excess purchase price allocated to goodwill. To date, Gray has completed only a preliminary allocation of the purchase price to the assets acquired and liabilities assumed in the Hoak Acquisition, and is in the process of completing a final allocation of such purchase price. The final purchase price allocation may differ from that reflected in the following unaudited pro forma condensed combined financial information, and these differences may be material. Gray has incurred significant costs, and expects to achieve certain revenue and other synergies in connection with the completion of the Hoak Acquisition and the integration of the acquired operations. The following unaudited pro forma condensed combined financial information does not reflect the costs of any integration activities or benefits that may result from realization of future cost savings from operating efficiencies, or any revenue, tax or other synergies expected to result from the Hoak Acquisition. The following unaudited pro forma condensed combined financial information is being provided for illustrative purposes only and does not purport to represent what the actual consolidated results of operations of Gray would have been had the Hoak Acquisition occurred on the date assumed or any other date, nor is it necessarily indicative of Gray’s future results of operations. The following unaudited pro forma condensed combined financial information is based upon currently available information and estimates and assumption that Gray management believes are reasonable as of the date hereof. Any of the factors underlying these estimates and assumptions may change or prove to be materially different. In accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”), because Gray has reflected the Hoak Acquisition in its unaudited historical consolidated balance sheet as of June 30, 2014, which balance sheet was filed with the SEC on August 7, 2014 as a part of Gray’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2014, a pro forma condensed combined balance sheet is not required to be presented herein. The following unaudited pro forma condensed combined financial information should be read in conjunction with the unaudited interim consolidated financial statements of Gray and Hoak for the quarterly period ended March 31, 2014 and the audited consolidated financial statements of each of Gray and Hoak for their fiscal years ended December 31, 2013, each of which has previously been filed with the SEC. - 2 - GRAY TELEVISION, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended March 31, 2014 Divested Pro Forma Pro Forma Gray Hoak (a) Stations (b) Adjustments Combined Revenues (less agency commissions) $ 91,297 22,056 ) -0- $ 108,521 Operating expenses before depreciation, amortization and (gain) loss on disposal of assets, net: Broadcast 60,384 11,698 ) -0- 69,895 Corporate and administrative 6,499 893 ) -0- 6,499 Depreciation and amortization 6,673 1,356 ) 2,403 (d) 10,268 Loss (gain) on disposal of assets, net 331 (3 ) -0- -0- 328 Operating expenses 73,887 13,944 ) 2,403 86,990 Operating income (loss) 17,410 8,112 ) ) 21,531 Other income (expense): Interest expense ) ) 926 ) (e) ) Income from continuing operations before income tax expense (benefit) 2,136 6,415 ) ) 3,797 Income tax expense 859 153 -0- 495 (g) 1,507 Income (expense) from continuing operations 1,277 6,262 ) ) 2,290 Income (expense) from discontinued operations -0- 145 ) -0- -0- Net income (loss) $ 1,277 $ 6,407 $ ) $ ) $ 2,290 Basic per share information: Net income $ 0.02 $ 0.04 Weighted average shares outstanding 57,847 57,847 Diluted per share information: Net income $ 0.02 $ 0.04 Weighted average shares outstanding 58,286 58,286 - 3 - GRAY TELEVISION, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS (in thousands, except per share data) Year Ended December 31, 2013 Divested Pro Forma Pro Forma Gray Hoak (a) Stations (b) Adjustments Combined Revenues (less agency commissions) $ 346,298 85,153 ) -0- $ 414,521 Operating expenses before depreciation, amortization and loss (gain) on disposal of assets, net: Broadcast 217,411 44,982 ) -0- 250,567 Corporate and administrative 19,810 3,663 ) 4,621 (c) 24,431 Depreciation and amortization 24,432 5,922 ) 9,442 (d) 38,813 Loss (gain) on disposal of assets, net 765 93 ) -0- 833 Operating expenses 262,418 54,660 ) 14,063 314,644 Operating income (loss) 83,880 30,493 ) ) 99,877 Other (expense) income: Interest expense ) ) 2,727 ) (e) ) Loss from early extinguishment of debt -0- -0- -0- ) (f) ) Income from continuing operations before income tax expense (benefit) 31,435 24,444 2,294 ) 35,823 Income tax expense (benefit) 13,147 2,133 -0- ) (g) 14,858 Income (expense) from continuing operations 18,288 22,311 2,294 ) 20,965 Income (expense) from discontinued operations -0- 368 ) -0- -0- Net income (loss) $ 18,288 $ 22,679 $ 1,926 $ ) $ 20,965 Basic per share information: Net income $ 0.32 $ 0.36 Weighted average shares outstanding 57,630 57,630 Diluted per share information: Net income $ 0.32 $ 0.36 Weighted average shares outstanding 57,972 57,972 - 4 - GRAY TELEVISION, INC.
